 

Vuong Trieu

4003 Jim Bowie

Agoura Hills, CA 91301

 

November 15, 2016

 

Marina Biotech, Inc.

P.O. Box 1559

Bothell, WA 98041

 

Re: Line Letter

 

Dear Sirs:

 

Vuong Trieu (the “Lender”), hereby offers to Marina Biotech, Inc., a Delaware
corporation (the “Borrower”), an unsecured line of credit (the “Line”) in an
amount not to exceed $540,000 (such amount, the “Maximum Amount”). The proceeds
of all advances under the Line will be used for current operating expenses of
the Borrower, including the payment of the premium for the annual continuation
of the Borrower’s D&O liability insurance. At the request of Lender, the
Borrower shall inform the Lender of the intended use of proceeds of any advance
under the Line.

 

The Lender will respond promptly to any request for credit the Borrower may
make. The Lender shall have the right at any time for any reason in its sole and
absolute discretion to terminate the Line or reduce the Maximum Amount without
notice to the Borrower or any other person. Notice of any such termination or
reduction shall be effective immediately and shall permanently terminate or
reduce, as the case may be, the Maximum Amount then in effect. Notwithstanding
the foregoing: (i) in the absence of a default by Borrower hereunder, the Lender
will not demand the repayment of any outstanding advance under the Line from the
Borrower except upon thirty business days’ notice; and (ii) Lender hereby agrees
that it shall not demand the repayment of any advances that have been made by
the Lender to the Borrower hereunder prior to the earlier of: (x) the six (6)
month anniversary of the date of this letter; and (ii) the date on which the
Borrower (A) makes a general assignment for the benefit of its creditors, (B)
applies for or consents to the appointment of a receiver, a custodian, a trustee
or liquidator of all or a substantial part of its assets or (z) ceases
operations.

 

Any credit which the Lender may extend will be on such terms and conditions and
will bear interest at the rate stated in the promissory note (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Note”), substantially in the form of Exhibit I attached hereto.

 

The Lender will consider requests for advances under the Line until April 30,
2017, unless this discretionary line is earlier terminated by the Borrower or
the Lender. This line of credit is issued subject to the Lender in its sole
discretion continuing to be satisfied with the Borrower’s prospects, and the
Borrower’s maintenance of a satisfactory relationship with the Lender.

 

 

 

 

This letter is for the benefit of the Borrower only and is not to be shown to,
or relied upon by, third parties. This letter constitutes the entire
understanding between the Borrower and the Lender on this subject and supersedes
all prior discussions.

 

This letter is the “Line Letter” referred to in the Note. This letter may be
executed by one or more of the parties hereto on any number of separate
counterparts (including by facsimile transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

At the end of the six months or exhaustion of the Line, the Lender shall have
the right, exercisable by delivery of written notice thereof to the Borrower
(the “Election Notice”), to either: (i) receive repayment for the entire unpaid
principal amount of the Line and the accrued and unpaid interest thereon on the
date of the delivery of the Election Notice or (ii) convert the entire unpaid
principal amount of the Line and the accrued and unpaid interest thereon into
such number of shares of the Borrower’s common stock as is equal to (x) the
entire unpaid principal amount of the Line and the accrued and unpaid interest
thereon on the date of the delivery of the Election Notice by (y) the closing
price of the Borrower’s common stock on the date of this letter (such price, the
“Conversion Price”, and the number of shares of common stock to be issued
pursuant to the foregoing formula, the “Conversion Shares”); provided, that in
no event shall the Conversion Price be lower than the lower of (x) $0.28 per
share (as adjusted for stock splits occurring following the date of this letter)
or (y) the lowest exercise price of any securities of the Borrower that have
been issued by the Borrower in a capital raising transaction (and that would
otherwise reduce the exercise price of any other outstanding warrants issued by
the Borrower) during the period between the date of this letter and the date of
the delivery of the Election Notice.

 

The Borrower shall, within thirty (30) days following the later of (x) the
delivery of an Election Notice requesting the conversion of the Line into
Conversion Shares and (y) the date on which the Borrower files with the
Securities and Exchange Commission (the “Commission”) the audited financial
statements (including pro forma financial statements) that are required to be
filed by the Borrower pursuant to Regulation S-X under the Securities Act of
1933, as amended, as a result of the consummation of the merger contemplated by
that certain Agreement and Plan of Merger dated as of even date herewith between
and among the Borrower, Ithena Acquisition Corporation, IthenaPharma Inc. and
Vuong Trieu as the representative of IthenaPharma Inc. (such financial
statements, the “Required Financial Statements”), file with the Commission a
registration statement to register the resale of the Conversion Shares by the
Lender on such form as the Borrower is eligible to use for such registration,
and shall use its best efforts to cause such registration statement to be
declared effective by the Commission within sixty (60) days of the filing
thereof. The Borrower shall use commercially reasonable efforts to keep such
registration statement effective at all times and available for use by the
Lender until the earlier of the time at which: (i) the Lender does not hold any
Conversion Shares; or (ii) all of the Conversion Shares are eligible for resale
under Rule 144. The Borrower shall use commercially reasonable efforts to cause
the filing of the Required Financial Statements as soon as reasonably
practicable following the date hereof, but in no event later than seventy-five
(75) days following the date hereof.

 

 

 

 

The Lender acknowledges that the Conversion Shares constitute unregistered
securities issued by the Borrower, and that the issuance of the Conversion
Shares by the Borrower is restricted under state and federal securities laws,
including, without limitation, the Securities Act of 1933, as amended (the
“Securities Act”), and the rules and regulations promulgated thereunder. The
Lender agrees that it shall not sell the Conversion Shares (or any part thereof)
unless the Conversion Shares have been registered under the Securities Act, or
unless such sale is permitted under, and is effected in compliance with, an
exemption from registration contained in applicable state and federal securities
laws, including Rule 144 promulgated under the Securities Act (as such rule may
be amended from time to time). The Lender hereby represents and warrants to the
Borrower that it: (i) is an “accredited investor” as that term is defined in
Regulation D promulgated under the Securities Act; (ii) has the requisite power
and authority to enter into and to perform its obligations under this letter;
(iii) can bear the risk of losing its entire investment in the Conversion
Shares; (iv) is acquiring the Conversion Shares for its own account, not as
nominee or agent, and not with a view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the Securities
Act; (v) understands that the Conversion Shares are being issued to it pursuant
to an exemption from registration, based in part upon the Borrower’s reliance
upon the statements and representations made by the Lender in this letter; (vi)
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the acquisition of the Conversion
Shares; (vii) has been given the opportunity to ask questions of, and receive
answers from, the Borrower concerning the Conversion Shares and the business of
the Borrower, and to obtain such additional information as the Lender deemed
necessary in connection with the transactions contemplated by this letter; and
(viii) the Lender is not subject to the “bad actor” disqualification provisions
set forth in Rule 506(d) of Regulation D promulgated under the Securities Act.

 

Please acknowledge your understanding of the above by signing and returning the
enclosed copy of this letter.

 

  Very truly yours,         By: /s/ Vuong Trieu   Name: Vuong Trieu

 

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:     MARINA BIOTECH,
INC.       By: /s/ Joseph W. Ramelli   Name: Joseph W. Ramelli   Title: Interim
CEO  

 

 

 



 

EXHIBIT I

 

Form of Note

 

 

 



 

